Order entered July 2, 2013




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-13-00758-CR

                            TORI REED MCFARLAND, Appellant

                                             V.

                              THE STATE OF TEXAS, Appellee

                         On Appeal from the County Court at Law No. 1
                                    Grayson County, Texas
                              Trial Court Cause No. 2012-1-0909

                                          ORDER
       The Court has before it appellant’s July 2, 2013 “motion for immediate issuance of the

mandate.” The appeal was dismissed on June 28, 2013 on appellant’s motion. See TEX. R. APP.

P. 42.2(a). Accordingly, we GRANT the July 2, 2013 motion and DIRECT the Clerk to issue

the mandate forthwith.


                                                    /s/   DAVID EVANS
                                                          JUSTICE